Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This correspondence is in response to Applicant’s Reply filed on 5/19/2022.  Claims 2, 11-15 and 23-25 are cancelled.  Claims 1, 3-10, 16-22 and 26-30 are pending.  THIS ACTION HAS BEEN MADE FINAL.
Double Patenting
A terminal disclaimer was filed on 5/19/2022 and was approved.  The double patenting rejection is therefore withdrawn.  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application No. 2013/0319565 to St. Germain, Jr. et al. (St. Germain).

    PNG
    media_image1.png
    605
    271
    media_image1.png
    Greyscale

Regarding Claim 30:  St. Germain discloses a restraint system for use in securing a temporary flowline that includes multiple pipe sections connected together with fittings comprising: a) an elongated flexible restraining member (See Annotated Fig. B); b) the elongated flexible restraining member connecting to the temporary flowline with multiple knots (See Annotated Fig. B) that each encircle the temporary flowline; and c) wherein the elongated flexible member abuts (See Annotated Fig. B) the temporary flowline in between knots.
Response to Arguments
Applicant’s amendments to the independent Claims 1, 16 and 21 and arguments therefore are persuasive.  However, no arguments or amendments were submitted for Claim 30.  As such, that rejection still stands.  
 Allowable Subject Matter
Claims 1, 3-10, 16-22 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 6481457 (Hayes) and US 8991031 (Meadows) and US 2013/0319565 (St. Germain).  None of Hayes, Meadows, St. Germain and the cited prior art, considered alone or in combination, discloses or teaches one or more knots that are each spaced from and in between other said knots, in addition to the other claimed elements of independent Claims 1, 16 and 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the most pertinent prior art is used in this rejection.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632